Title: To James Madison from William Barton, 26 April 1811 (Abstract)
From: Barton, William
To: Madison, James


26 April 1811, Lancaster, Pennsylvania. “Having the honour of being known to You, and being altogether unacquainted with the Secretary of War (to whom, in ordinary cases, applications of this kind ought regularly to be made),” seeks a discharge for Jacob Hoff, who enlisted “about fifteen months since” in Captain Johnson’s company of the Fifth U.S. Light Infantry Regiment. Hoff, who is a watchmaker and native of Lancaster, was induced to enlist by some “untoward circumstances in [his] affairs—altogether of a pecuniary nature.” Before his enlistment he was a “reputable, intelligent and industrious man; and is said to be now wholly cured of a disposition to inebriety.” Solicits JM’s assistance at the request of Mrs. Hoff to obtain a discharge from the army for her husband, if possible before the regiment leaves Pittsburgh for New Orleans. Thanks JM for “the appointment you were pleased to confer on my son, Dr. Barton the younger, of a Surgeoncy in the Navy.”
